Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE / EXAMINER’S COMMENT
1.	Due to the “REQUEST FOR FIRST ACTION INTERVIEW” mailed date 11/08/2019, I contact Toby D. Hain, Attorney of record, and get the message … contact the email address nistcounsel@nist.gov or phone 301-975-2803 (no answer).  The email sent on August 23, 2022.  There is NO response from the nistcounsel@nist.gov.

2.	In the drawings, certain characters in the Figures are blurred, e.g., see Figs. 5, 7 & 14-20.

3.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the 
process for determining a physical scalar of an arbitrary response function, the process includes 
producing, for an action parameter of each quantum sensors, in response to subjecting the quantum sensors to the physical stimulus, a measured action parameter to provide a plurality of measured action parameters for the physical system;
producing a zeroth-order value of the arbitrary response function by evaluating the arbitrary response function at the measured action parameters;
determining the gradient of the arbitrary response function at the measured action parameters;
producing an perturbation pulse;
subjecting the physical system to the perturbation pulse;
producing, in response to the perturbation pulse, modal amplitude comprising a measured value of a dot product of the gradient and a vector of action parameters …;
producing a first-order value of the arbitrary response function by subtracting from modal amplitude the dot product of the gradient and the vector of measured action parameter, and
adding the zeroth-order value and the first-order value to determine the physical scalar of the arbitrary response function
features as recited in independent claim 1. Similar language is used in independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182